SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
70
CA 10-01073
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


SCOTT MARTZLOFF AND KIMBERLY MARTZLOFF,
INDIVIDUALLY AND AS PARENTS AND NATURAL
GUARDIANS OF VICTORIA MARTZLOFF, AN INFANT,
PLAINTIFFS-APPELLANTS,                                           ORDER

                     V

RUSH-HENRIETTA CENTRAL SCHOOL DISTRICT,
DEFENDANT-RESPONDENT.


REDMOND & PARRINELLO, LLP, ROCHESTER (BRUCE F. FREEMAN OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

PETRONE & PETRONE, P.C., SYRACUSE (LOUIS J. TRIPOLI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Harold
L. Galloway, J.), entered January 19, 2010 in a personal injury
action. The order granted defendant’s motion in limine to preclude
plaintiff Kimberly Martzloff from offering any evidence in support of
her claim for emotional damages.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court